Exhibit 10.2




SEVENTH AMENDMENT TO CREDIT AGREEMENT




THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of February 14, 2013  by and among LUBY’S, INC., a Delaware
corporation (the “Company”); each of the Lenders which is or may from time to
time become a party to the Credit Agreement (as defined below) (individually, a
“Lender” and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).


RECITALS


A.           The Company, the Lenders and the Administrative Agent executed and
delivered that certain Credit Agreement dated as of November 9, 2009, as amended
by instruments dated as of January 31, 2010, July 26, 2010, September 30, 2010,
October 31, 2010, August 25, 2011 and October 20, 2011.  Said Credit Agreement,
as amended, supplemented and restated, is herein called the “Credit
Agreement”.  Any capitalized term used in this Amendment and not otherwise
defined shall have the meaning ascribed to it in the Credit Agreement.


B.           The Company, the Lenders and the Administrative Agent desire to
amend the Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:


SECTION 1. Amendment to Credit Agreement.  Section 6.13 of the Credit Agreement
is hereby amended to read in its entirety as follows:


SECTION 6.13  Capital Expenditures.  The Borrower will not, and will not permit
any other Loan Party to, make a Capital Expenditure if, after giving effect to
such Capital Expenditure, (a) any Event of Default is then existing or would
arise as a result of the applicable Capital Expenditure or (b) aggregate Capital
Expenditures for the Borrower’s 2011 fiscal year would exceed $15,000,000 or
aggregate Capital Expenditures for any subsequent fiscal year of the Borrower
would exceed the lesser of (i) $38,000,000 or (ii) the sum of (x) an amount
equal to one hundred thirty percent (130%) of EBITDA for immediately preceding
fiscal year of the Borrower plus (y) any unused availability for Capital
Expenditures from the immediately preceding fiscal year (but not from any
earlier fiscal year).  Acquisitions permitted under the terms and provisions of
Section 6.14 hereof shall not be treated as Capital Expenditures for purposes of
this Section.


SECTION 2. Ratification.  Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.


SECTION 3. Expenses.  The Company shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.


SECTION 4. Certifications.  The Company hereby certifies that (a) no material
adverse change in the assets, liabilities, financial condition, business or
affairs of the Company has occurred and (b) no Default or Event of Default has
occurred and is continuing or will occur as a result of this Amendment.
 
34


 
 

--------------------------------------------------------------------------------

 
 
SECTION 5. Miscellaneous.  This Amendment (a) shall be binding upon and inure to
the benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject
matter.  The headings herein shall be accorded no significance in interpreting
this Amendment.


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.






[Signature Pages Follow]
 
35
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.
 
 

 
LUBY’S, INC.,
   
a Delaware corporation
           
By:
/s/ Christopher J. Pappas       Christopher J. Pappas,       President and Chief
Executive Officer  





The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment.
 

 
LUBY’S HOLDINGS, INC.,
   
a Delaware corporation
   
LUBY’S LIMITED PARTNER, INC.,
   
a Delaware corporation,
   
LUBCO, INC.,
   
a Delaware corporation,
   
LUBY’S MANAGEMENT, INC.,
   
a Delaware corporation
   
LUBY’S BEVCO, INC.,
   
a Texas corporation
   
LUBY’S FUDDRUCKERS RESTAURANTS, LLC, a Texas limited liability company
   
FUDDRUCKERS TULSA, LLC,
   
a Texas limited liability company
   
R. WES, INC.,
   
a Texas corporation
   
FUDDRUCKERS OF ANNAPOLIS, LLC,
   
a Maryland limited liability company
   
FUDDRUCKERS OF HOWARD COUNTY,
   
LLC, a Maryland limited liability company
          By:
/s/ Christopher J. Pappas
     
Christopher J. Pappas,
     
President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
PARADISE CHEESEBURGERS, LLC,
   
a Texas limited liability company
   
PARADISE RESTAURANT GROUP, LLC,
   
a Delaware limited liability company
   
CHEESEBURGER OF NEWARK, LLC,
   
a Delaware limited liability company
   
CHEESEBURGER OF FORT MEYERS, LLC,
   
a Florida limited liability company
   
CHEESEBURGER OF SANDESTIN, LLC,
   
a Florida limited liability company
    CHEESEBURGER OF DOWNERS GROVE, LLC,     an Illinois limited liability
company     CHEESEBURGER OF ALGONQUIN, LLC,     an Illinois limited liability
company     CHEESEBURGER OF EVANSVILLE, LLC,     an Indiana liability company  
  CHEESEBURGER OF FISHERS, LLC,    
an Indiana limited liability company
   
CHEESEBURGER OF SOUTHPORT, LLC,
   
an Indiana limited liability company
   
CHEESEBURGER OF TERRE HAUTE, LLC,
   
an Indiana limited liability company
   
CHEESEBURGER OF KANSAS CITY, LLC,
   
a Kansas limited liability company
   
CHEESEBURGER OF PASADENA, LLC,
   
a Maryland limited liability company
   
CHEESEBURGER OF CALIFORNIA, LLC,
   
a Maryland limited liability company
    CHEESEBURGER IN PARADISE OF ANNE ARUNDEL COUNTY, INC.,    
a Maryland corporation
    CHEESEBURGER IN PARADISE OF ST. MARY’S COUNTY, LLC,    
a Maryland limited liability company
    CHEESEBURGER OF STERLING HEIGHTS, LLC,    
a Michigan limited liability company
   
HIGH TIDES OF OMAHA, LLC,
   
a Nebraska limited liability company
   
CHEESEBURGER OF SEACAUCUS, LLC,
   
a New Jersey limited liability company
   
CHEESEBURGER OF WALLKILL, LLC,
   
a New York limited liability company
   
CHEESEBURGER OF HILLIARD, LLC,
   
a Ohio limited liability company
    CHEESEBURGER OF MYRTLE BEACH, LLC,    
a South Carolina limited liability company
    CHEESEBURGER OF FREDERICKSBURG, LLC,    
a Virginia limited liability company
    CHEESEBURGER OF NEWPORT NEWS, LLC,    
a Virginia limited liability company
    CHEESEBURGER OF VIRGINIA BEACH, LLC,    
a Virginia limited liability company
   
CHEESEBURGER OF WOODBRIDGE, LLC,
   
a Virginia limited liability company
   
CHEESEBURGER OF MIDDLETON, LLC,
   
a Wisconsin limited liability company
          By: /s/ Peter Tropoli       Peter Tropoli, President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
          By: 
/s/ Missy Collura
    Name:
Missy Collura
    Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  AMEGY BANK, NATIONAL ASSOCIATION           By: /s/ Kelly Nash     Name: Kelly
Nash     Title: Assistant Vice President  